DETAILED ACTION Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is in response to an Amendment dated on March 23, 2022.  Claims 8-11 are amended.  Claims 16-21 are newly added.  Claims 1-21 are pending.  All pending claims are examined.


Response to Arguments
103 Art Rejection
Examiner finds Applicant’s arguments persuasive and the art rejection is withdrawn and the Applicant’s arguments are moot.

Allowable Subject Matter
Claims 1-21 are pending.
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding independent claim1 which is illustrative of independent claim 17 the cited references taken either individually or in combination with other prior art of record fails to teach (emphasis added); 
(Original) A computerized method for creating and maintaining a decentralized record of ownership rights in an asset, the method comprising: providing a peer-to-peer network comprising a plurality of miners, a node server, and a Stratum server; 
providing at least one user interface to a one node server, wherein the at least one user interface is configured for generating an asset record having a fingerprint comprising a hash of a digital representation of the asset, a public key of a creating client who creates the asset record, and a digital signature comprising a private key of the creating client; 
submitting the assert record to the node server to generate an entry in a public ledger by performing the steps of: generating at least one issue record comprising a double hash of the fingerprint, the public key of the creating client, and an owner signature comprising a hash of the digital signature of the creating client with the double hashed fingerprint and the public key of the creating client; entering the at least one issue record into the public ledger, wherein the public ledger comprises a crypto-currency-independent blockchain, and wherein the public ledger comprises a searchable list of assets accessible via the network; and 
providing public access to the public ledger via the network, wherein a query received from a requester’s user interface generates a response to the requester’s user interface, the response comprising at least a provenance of the asset and an identity of a current owner.

2. (Original) The method of claim 1, wherein the asset is digital property.
3. (Original) The method of claim 2, wherein the digital property is selected from the group consisting of music, video, electronic books and literary works, digital photographs, music, artwork, software, video games, documents, digital images, and personal data.
4. (Original) The method of claim 1, wherein the asset is physical property, and further comprising generating a digital fingerprint corresponding to the physical property using a local image of a region of interest on a surface of the physical property.
5. (Original) The method of claim 4, wherein the local image is a photometric stereo image.
6. (Original) The method of claim 5, further comprising using the computing device for:
identifying local interest points within the photometric stereo image using a keypoint detector; and
encoding the local interest points as a binary string using a binary descriptor; wherein the binary string comprises the digital representation of the asset.
7. (Original) The method of claim 1, further comprising:
generating a first transfer record for recording a transfer of the asset to a new owner, wherein the transfer record comprises a double hash of a complete issue record for the asset and a public key of the new owner, wherein the transfer record is digitally signed by the owner signature;
communicating the first transfer record to the node server;
initiating via the at least one Stratum server a blockchain algorithm to generate a distributed consensus of ownership of the asset associated with the owner signature to validate the first transfer record; and
if the first transfer record is validated, entering the transfer record on the public ledger; and
if the first transfer record is not validated, rejecting the transfer record.

8. (Currently amended) The method of claim 7, further comprising, after the step of generating the first transfer record:
displaying at the user interface a payment request;
determining whether a user payment has been remitted before proceeding with the step of 
9. (Currently amended) The method of claim 67, wherein the double hash of the complete issue record comprises a SHA-256 hash to generate a 32 byte Link.
10. (Currently amended) The method of claim 67, further comprising:
generating a subsequent transfer record for recording a transfer from a prior owner to a subsequent new owner, wherein the subsequent transfer record comprises a double hash of a prior transfer record, and a public key of the subsequent new owner, wherein the subsequent transfer record is digitally signed by the prior owner;
communicating the subsequent transfer record to the node server;
initiating via the at least one Stratum server a blockchain algorithm to generate a distributed consensus of ownership of the asset associated with the owner signature to validate the subsequent transfer record; and
if the subsequent transfer record is validated, displaying the subsequent transfer record on the public ledger; and if the subsequent transfer record is not validated, rejecting the subsequent transfer record.
11. (Currently amended) The method of claim 10, further comprising, after the step of generating the subsequent transfer record:
displaying at the user interface a payment request; and
determining whether a user payment has been remitted before proceeding with the step of 
12. (Original) The method of claim 1, wherein the at least one issue record comprises multiple issue records, and wherein each issue record includes a different nonce.
13. (Original) The method of claim 12, wherein each issue record is associated with a separate blockchain.
14. (Original) The method of claim 1, wherein the double hash of the fingerprint comprises a SHA-512 hash to generate a 64 byte AssetRecord.
15. (Original) The method of claim 1, wherein the at least one user interface is a desktop or laptop computer connected to the web, or a mobile device.
16. (New) The method of claim 10, wherein a combination of the at least one issue record and one or more of the first transfer record and the subsequent transfer record comprises an immutable provenance for the asset traceable to an original owner.

For these reasons, independent claim 1 which is illustrative of claim 17 is deemed to be allowable.  Accordingly, the prior rejections of claims 1-21 under 35 U.S.C. 103 have been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696